                                          
                                          
                                          
                                                                              

 

ASSET CONTRIBUTION AGREEMENT

This Asset Contribution Agreement (the “Agreement”), dated as of November 12,
2004, is entered into by and among (i) Fort Wayne Pools, Inc., an Indiana
corporation (“Seller”), (ii) SCP Pool Corporation, a Delaware corporation
(“Parent”) and (iii) Latham Acquisition Corp., a Delaware corporation
(“Purchaser”).

WHEREAS, Purchaser desires to issue common stock to Seller in exchange for
substantially all of Seller’s assets, properties and business (as more
specifically defined in Section 9.1 of this Agreement, the “Business”);

WHEREAS, Seller desires to acquire common stock of Purchaser in exchange for
Seller’s contribution of the Business;

WHEREAS, for federal income tax purposes, transaction contemplated by this
Agreement shall constitute a transaction described in Section 351 of the Code;

WHEREAS, contemporaneously with the execution of this Agreement, Seller,
Purchaser and certain other stockholders of Purchaser are entering into a
Subscription and Stockholders’ Agreement (the “Subscription Agreement”);

WHEREAS, Parent’s wholly owned subsidiary SCP Acquisition Co., LLC, a Delaware
limited liability company, owns 100% of Seller’s outstanding capital stock and
will derive substantial benefit from the transactions contemplated hereby;

WHEREAS, immediately following the closing of the transactions contemplated
hereby, Purchaser shall acquire all of the outstanding capital stock of Latham
Investments, Inc., Technican Pacific Industries Inc., Pool Technology
Distributors, Inc. (“Pool Tech”), and Pacific Pools Europe from Latham
International, L.P. (“Latham”) pursuant to the certain Stock Purchase Agreement,
dated as of November 12, 2004, by and among Latham and Purchaser (the “Latham
Purchase”);

WHEREAS, immediately following the closing of the Latham Purchase, Parent shall
cause Les Industries R.P. Inc. (“Les Industries”) to transfer to Pool Tech
certain assets of its Canadian manufacturing operations and Purchaser shall
cause Pool Tech to transfer to Les Industries certain assets of Pool Tech, all
pursuant to an Asset Exchange Agreement of even date herewith by and among
Parent, Les Industries and Purchaser (the “Pool Tech Agreement”);

WHEREAS, concurrent with the closing of the transactions contemplated hereby,
Parent shall cause Alliance Trading, Inc. (“Alliance”) to grant to Purchaser a
perpetual, royalty-free license to use certain trademarks and slogans currently
owned by Alliance and licensed to Seller (the “Alliance License”); and

WHEREAS, in addition to the other defined terms used herein, certain terms are
defined in Section 9.1 hereof.

NOW, THEREFORE, in consideration of the respective representations, warranties
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

Article 1

PURCHASE AND SALE

1.1    Purchase and Sale. On the terms and subject to the conditions of this
Agreement, at the Closing (as defined in Section 2.1), Seller shall sell,
assign, transfer, convey and deliver to Purchaser, and Purchaser shall purchase
from Seller, all the right, title and interest as of the Closing of Seller, in,
to and under the Acquired Assets (as defined in Section 1.2) in exchange for (i)
such number of shares of Purchaser’s outstanding common stock, par value $0.01
per share (the “Shares”), as set forth in the Subscription Agreement, and (ii)
the assumption of the Assumed Liabilities (as defined in Section 1.5). The
Shares are expected to constitute approximately 41% of all shares of Purchaser’s
common stock issued and outstanding, on a fully diluted basis, immediately
following the

 

phx-srv01\1468313v05

 



 

Closing. The contribution of the Acquired Assets and the assumption of the
Assumed Liabilities is referred to in this Agreement as the “Acquisition.”

1.2    Acquired Assets. The term “Acquired Assets” means all the business,
properties, assets, goodwill and rights of Seller of whatever kind and nature,
real or personal, tangible or intangible, wherever located and by whomever
possessed, that are owned, leased or licensed by Seller on the Closing Date and
used, held for use or intended to be used solely or primarily in the operation
or conduct of the Seller’s Business, including without limitation, the
following:

(a)     all raw materials, works-in-process, inventories and other materials of
Seller wherever located and including all inventory in transit or on order and
not yet delivered, and all rights with respect to the processing and completion
of any works-in-process of Seller as of the Closing Date (collectively, the
“Inventory”);

(b)    all other tangible personal property and interests therein, including
without limitation all machinery, equipment, furniture, furnishings and vehicles
of the Business, including without limitation those listed on Schedule
3.10(a)(i) (the “Personal Property”);

(c)     all rights to real property owned or leased by Seller to the extent used
in the Business, including without limitation those real estate leases listed on
Schedule 3.10(a)(ii);

(d)    all accounts receivable and notes receivable of the Business as of the
Closing Date, including without limitation those listed on Schedule 1.2(d),
except to the extent the items listed on Schedule 1.2(d) are collected prior to
the Closing Date (the “Receivables”);

(e)     all service marks, trade names, business names, copyrights, designs,
design registrations, patents, trademarks, trade secrets, confidential
information, know-how, inventions, designs and procedures, of Seller that are
used, held for use or intended to be used in the operation or conduct of the
Business and all rights to any of the foregoing, including without limitation
those specifically listed on Schedule 1.2(e) (the “Intellectual Property”);

(f)     all claims and rights of Seller under all agreements, contracts, leases,
subleases, licenses, indentures, agreements, commitments and all other legally
binding arrangements, whether oral or written, to which Seller is a party or by
which Seller is bound to the extent listed on Schedule 3.8 or not required to
listed on Schedule 3.8 (collectively, the “Contracts”);

(g)    all credits, rebates or adjustments from vendors, prepaid expenses,
deferred charges, advance payments, security deposits and prepaid items of
Seller (“Prepaid Items”);

(h)    all files, customers’ and suppliers’ lists, other distribution lists,
billing records, sales and promotional literature, manuals, customer and
supplier correspondence relating solely to Seller (in all cases, in any form or
medium) (the “Records”);

(i)     to the extent transferable, all permits, licenses, franchises, orders,
registrations, certificates, variances, approvals and similar rights obtained
from Governmental entities related to the Business and all data and records
pertaining thereto, including without limitation, those listed on Schedule 3.16
(the “Licenses and Permits”);

(j)     all claims, refunds, credits, causes of action, rights of recovery and
rights of set-off of every kind and nature related solely to the Business;

(k)    all rights to receive and retain mail and other communications related
solely to the Business;

(l)     all goodwill generated by or associated solely with Seller’s Business
and all other intangible property of Seller; and

(m)

all other assets of Seller not listed in Section 1.3.

1.3    Excluded Assets. Notwithstanding the foregoing, the following assets (the
“Excluded Assets”) are expressly excluded from the purchase and sale
contemplated hereby:

 

phx-srv01\1468313v05

2

 



 

 

(a)     all cash, cash equivalents and marketable and other investment
securities or stock of any corporation;

(b)    all moneys or stock of any corporation to be received by Seller from
Purchaser pursuant to this Agreement and all other rights of Seller under this
Agreement;

(c)     Seller’s corporate charter and all qualifications of Seller to conduct
business as a corporation, arrangement with registered agents relating to
foreign qualifications, taxpayer and other identification numbers, seals, minute
books, stock transfer books and blank stock certificates and other documents
relating to the organization, maintenance and existence of Seller as a
corporation;

(d)

all insurance policies;

 

(e)

Seller’s tax returns and tax refunds;

 

(f)

all bank accounts of Seller; and

 

(g)

assets of any Seller Plan (as defined in Section 3.19).

1.4    Method of Conveyance. The sale, transfer, conveyance, assignment and
delivery by Seller of the Acquired Assets to Purchaser in accordance with
Section 1.1 shall be effected on the Closing Date by Seller’s execution and
delivery to Purchaser of one or more bills of sale, assignments and other
conveyance instruments with respect to Seller’s transfer of the Acquired Assets
in form and scope reasonably satisfactory to Purchaser (collectively, the
“Conveyance Documents”). At the Closing, good, valid and marketable title to all
of the Acquired Assets shall be transferred, conveyed, assigned and delivered by
Seller to Purchaser pursuant to the Conveyance Documents, free and clear of any
and all liens, encumbrances, mortgages, security interests, pledges, claims,
equities and other restrictions or charges of any kind or nature whatsoever.

1.5

Assumption of Certain Liabilities; Excluded Liabilities.

(a)     Upon the terms and subject to the conditions of this Agreement,
Purchaser shall assume, effective as of the Closing, and from and after the
Closing, Purchaser shall pay, perform and discharge when due, only the following
liabilities, obligations and commitments of Seller (subject to Purchaser’s right
to dispute such liabilities and obligations in good faith with parties to whom
such obligations are owed) (such liabilities, obligations and commitments being
the “Assumed Liabilities”):

(i)     all of Seller’s payment and performance obligations arising subsequent
to the Closing under the Contracts and the Licenses and Permits (but in each
case not including any liability or obligations for breaches thereof arising out
of or related to events or occurrences prior to the Closing Date);

(ii)    all of Seller’s current accrued liabilities incurred in the ordinary
course of business, to the extent that such items are properly recorded in
accordance with GAAP as current liabilities in the Closing Working Capital
Statement prepared in accordance with Section 1.6 (“Accrued Liabilities”);

(iii)   the accounts payable of Seller as of the Closing Date to the extent
incurred in the ordinary course of business and properly recorded in accordance
with GAAP as accounts payable in the Closing Working Capital Statement
(“Accounts Payable”); and

(iv)   all other liabilities, obligations and commitments, whether known or
unknown, express or implied, absolute, contingent or otherwise, arising out of
Purchaser’s operation or conduct of the Business subsequent to the Closing.

(b)    Except as expressly set forth in Section 1.5(a), Purchaser shall not
assume or be responsible at any time for any liability, obligation, debt or
commitment of Seller, whether absolute or contingent, accrued or unaccrued,
asserted or unasserted, or otherwise, including but not limited to any
liabilities, obligations, debts or commitments of Seller incident to, arising
out of or incurred with respect to, this Agreement and the transactions
contemplated hereby (including any and all sales, income or other taxes arising
out of the transactions contemplated hereby). Without limiting the generality of
the foregoing, Seller and Parent expressly acknowledge and agree that Seller
shall retain, and that Purchaser shall not assume or otherwise be obligated to
pay, perform, defend or discharge, (i) any liability of Seller and/or Parent for
income Taxes or other Taxes, (ii) any liability of

 

phx-srv01\1468313v05

3

 



 

Seller arising from breach of law, breach of Contract or tort, (iii) any
liability, obligation, debt or commitment of Seller to Parent or any other
Affiliate of Seller or Parent, (iv) any liability, obligation or commitment of
Seller pursuant to any non-competition agreement, or (v) any Indebtedness of
Seller (collectively, the “Excluded Liabilities”). Seller and Parent further
agree to satisfy and discharge as the same shall become due all obligations and
liabilities of Seller not specifically assumed by Purchaser hereunder.

1.6

Working Capital Adjustments.

(a)     As soon as practicable, but in no event later than 90 days following the
Closing Date, Purchaser shall determine the Working Capital of Seller as of the
Closing Date in accordance with GAAP (the “Seller’s Working Capital”) and shall
deliver to Seller a written statement (the “Purchaser’s Statement”) setting
forth its determination of the Seller’s Working Capital. Purchaser shall afford
Seller , or its representatives, access to the records and personnel of the
Business for the purpose of reviewing such determination. If Seller objects to
any item contained in Purchaser’s Statement, such objection shall be made in
writing and delivered to Purchaser within 20 business days following Seller’s
receipt of the Purchaser’s Statement, failing which such statement shall be
deemed to have been accepted by Seller (such accepted statement and Working
Capital are referred to herein as the “Closing Working Capital Statement” and
“Closing Working Capital,” respectively). If Seller so notifies Purchaser of an
objection to the Purchaser’s Statement, the parties shall negotiate in good
faith regarding such disagreement.

(b)    If the parties fail to agree on any item contained in the Purchaser’s
Statement within 10 business days of receipt by Purchaser of the Seller’s
statement of objections, Seller shall submit the Purchaser’s Statement to
PricewaterhouseCoopers (the “Independent Accountant”). Seller shall use its
reasonable best efforts to cause the Independent Accountant to review the
Purchaser’s Statement as soon as practicable, but in any event within thirty
(30) business days after the delivery of Purchaser’s Statement to the
Independent Accountant. The determination of the Closing Working Capital and
Closing Working Capital Statement by the Independent Accountant shall be final
and binding on the Seller and Purchaser and not subject to review, challenge or
adjustment absent fraud. The costs and expenses of the services of the
Independent Accountant’s review shall be borne and paid by the party that the
Independent Accountant determines to be least correct in its determination of
Seller’s Working Capital.

(c)     On a date that is mutually convenient to Purchaser and Seller, but in
any event not more than 5 business days after the final determination of the
Closing Working Capital and Closing Working Capital Statement in accordance with
Section 1.6(b) and (c) above (the “Adjustment Date”), Purchaser and Seller shall
make the following working capital adjustments:

(i)     if the Closing Working Capital is less than $5,349,000 (the “Target
Working Capital”) by $100,000 or more, Seller shall pay to Purchaser an amount
equal to such deficit; or

(ii)    if the Closing Working Capital is greater than the Target Working
Capital by $100,000 or more, Purchaser shall pay to Seller an amount equal to
such excess.

(d)    Any amounts payable pursuant to Section 1.6(d) shall be paid within five
(5) business days after the Adjustment Date in immediately available funds.

1.7  Adjusted Tax Basis. On or before February 28, 2005, Seller shall deliver to
Purchaser a preliminary schedule setting forth the adjusted tax basis of the
Acquired Assets as of the Closing Date.Within ten (10) business days after the
filing date of the Seller's consolidated federal income tax return to include
the Fort Wayne business results for the fiscal year that includes the Closing
Date, Seller shall deliver to Purchaser a final schedule setting forth the
adjusted tax basis of the Acquired Assets as of the Closing Date; provided,
however, that such tax return be filed no later than September 15, 2005.

1.8    Accounts Payable and Accrued Liabilities. Seller shall pay all of its
accounts payable, accrued liabilities and all other Excluded Liabilities
(including without limitation all wages and salaries payable) arising out of the
ownership or operation of the Acquired Assets or the Business prior to the
Closing Date as they come due and payable, except those Accounts Payable and
Accrued Liabilities which are not due or payable prior to the Closing Date and
are assumed by Purchaser at Closing pursuant to Section 1.5 hereof. In the event
Purchaser receives an invoice, bill or other demand for payment relating to any
accounts payable, accrued liabilities or other liabilities in connection with
the ownership or operation of the Acquired Assets or the Business prior to the
Closing Date and

 

phx-srv01\1468313v05

4

 



 

which is not included in the Closing Working Capital as shown in the Closing
Working Capital Statement, such invoice, bill or demand for payment, as the case
may be, shall be forwarded to Seller and/or Parent, each of whom agrees to
promptly (but in no event later than 30 days after demand by Purchaser) make
payment therefore.

1.9    Taxes. At Closing, Seller shall pay all stamp, transfer, documentary,
excise, sales or other comparable taxes due with respect to the sale of the
Acquired Assets. Purchaser shall pay any taxes accruing with respect to the
Business and the Acquired Assets on and after the Closing Date. Seller shall be
responsible for and shall pay all income, gross revenue, or similar taxes with
respect to the Business and the Acquired Assets accruing before the Closing
Date. All taxes referred to in this Section 1.9 shall include any penalties and
interest incurred in relation to such taxes.

1.10  Risk of Loss. Risk of loss or destruction or damage to the Acquired Assets
shall pass to Purchaser at and upon Closing, regardless of the physical location
of the Acquired Assets. Purchaser and Seller shall take all steps and actions as
may be required to put Purchaser in actual possession, operation, control and
responsibility for the Acquired Assets on the Closing Date.

1.11  Cost of Transfer. Seller shall bear all responsibilities and pay any and
all costs associated with the transfer and delivery of the Acquired Assets from
Seller to Purchaser. Purchaser shall bear all responsibilities and pay any and
all costs associated with registering its ownership interests in the Acquired
Assets.

Article 2

CLOSING

2.1    Closing. The closing of the Acquisition (the “Closing”) shall take place
immediately prior to the closing of the Latham Purchase (the “Closing Date”).

2.2

Items to be Delivered at Closing.

(a)     At or prior to the Closing and subject to the terms and conditions
herein contained, Seller shall deliver to Purchaser the following:

(i)     a bill of sale and such other good and sufficient instruments and
documents of conveyance and transfer, in form reasonably satisfactory to
Purchaser and its counsel, as shall be necessary and effective to transfer and
assign to, and vest in, Purchaser all of Seller’s right, title and interest in
and to the Acquired Assets and assigning to Purchaser (together with any
necessary consents) all Contracts included in the Acquired Assets to the extent
assignable (to the extent non-assignable, it is understood and agreed that the
Purchaser shall receive the economic benefit thereto, to the extent reasonably
practicable, as provided in Section 2.3);

(ii)    copies of all of the documents, books, records, papers, files, computer
programs, data and other tangible property belonging to Seller which relate to
or are part of the Acquired Assets;

(iii)   evidence of the release of any mortgages, liens, pledges, security
interests, charges, claims, restrictions and encumbrances affecting any of the
Acquired Assets; and

(iv)   such other documents as may be necessary to consummate the transactions
contemplated by this Agreement

and simultaneously with such delivery, all such steps will be taken as may be
required to put Purchaser in actual possession and operating control of the
Acquired Assets.

(b)    At or prior to the Closing and subject to the terms and conditions herein
contained, Purchaser shall deliver to Seller the Shares, free and clear of all
encumbrances of any kind.

(c)     At or prior to the Closing and subject to the terms and conditions
herein contained, Parent shall cause Alliance to execute and deliver to
Purchaser the Alliance License in substantially the form attached hereto as
Exhibit A.

 

phx-srv01\1468313v05

5

 



 

 

(d)    At or prior to the Closing and subject to the terms and conditions herein
contained, the parties shall deliver to each other the certificates referred to
in Article 6.

(e)     Immediately after the Closing, Purchaser shall acquire all of the
outstanding capital stock of certain entities from Latham pursuant to the Stock
Purchase Agreement.

(f)     Immediately after the Closing of the Latham Purchase, Parent shall cause
Les Industries to exchange its assets for certain assets of Pool Tech, pursuant
to the Pool Tech Agreement; and

(g)    Immediately after the Closing of the Latham Purchase, Purchaser shall
cause Pool Tech to exchange certain of its assets for assets of Les Industries,
pursuant to the Pool Tech Agreement.

2.3    Assignment of Certain Contracts. To the extent that Seller’s rights under
any Contract to be assigned to Purchaser hereunder may not be assigned without
the consent of another person which has not been obtained, this Agreement shall
not constitute an agreement to assign the same if an attempted assignment would
constitute a breach thereof or be unlawful and Seller, at its expense, shall use
its best effort to obtain any such required consent(s) as promptly as possible.
If any such consent shall not be obtained or if any attempted assignment would
be ineffective or would impair Purchaser’s rights under the Contract in question
so that Purchaser would not in effect acquire the benefit of all such rights,
Seller, to the maximum extent permitted by law and the Contract, shall act after
the Closing as Purchaser’s agent in order to obtain for it the benefits
thereunder and shall cooperate, to the maximum extent permitted by law and the
Contract, with Purchaser in any other reasonable arrangement designed to provide
such benefits to Purchaser.

2.4    Further Assurances. Seller from time to time after the Closing, at
Purchaser’s request, will execute, acknowledge and deliver to Purchaser such
other instruments of conveyance and transfer and will take such other actions
and execute and deliver such other documents, certifications and further
assurances as Purchaser may reasonably require in order to vest more effectively
in Purchaser, or to put Purchaser more fully in possession of, any of the
Acquired Assets.

2.5

Termination in Absence of Closing.

(a)     If by the close of business on February 28, 2005, the Closing has not
occurred, then either Purchaser or Seller may thereafter terminate this
agreement by written notice to such effect, to the other parties hereto, without
liability of or to any party to this Agreement or any shareholder, director,
officer, employee or representative of such party unless the reason for the
Closing having not occurred is (i) such party’s willful breach of the provisions
of this Agreement, or (ii) if all of the conditions to such party’s obligations
set forth in Article 6 have been satisfied or waived in writing by the date
scheduled for the Closing pursuant to Section 2.1, the failure of such party to
perform its obligations under this Article 2 on such date; provided, however,
that any termination pursuant to this Section 2.5 shall not relieve any party
hereto who was responsible for Closing having not occurred as described in
clauses (i) or (ii) above of any liability for (x) such party’s willful breach
of the provisions of this Agreement, or (y) if all of the conditions to such
party’s obligations set forth in Article 6 have been satisfied or waived in
writing by the date scheduled for the Closing pursuant to Section 2.1, the
failure of such party to perform its obligations under this Article 2 on such
date.

(b)    This Agreement and the transactions contemplated herein may be terminated
and abandoned at any time on or prior to the Closing Date by the Purchaser if:

(i)     any representation or warranty made herein for the benefit of Purchaser,
or any certificate, schedule or document furnished to Purchaser pursuant to this
Agreement is untrue in any material respect; or

(ii)    Seller or Parent shall have defaulted in any material respect in the
performance of any material obligation under this Agreement.

(c)     This Agreement and the transactions contemplated herein may be
terminated and abandoned at any time on or prior to the Closing Date by Seller
if:

(i)     any representation or warranty made herein for the benefit of Seller, or
any certificate, schedule or document furnished to Seller pursuant to this
Agreement is untrue in any material respect; or

 

phx-srv01\1468313v05

6

 



 

 

(ii)    Purchaser shall have defaulted in any material respect in the
performance of any material obligation under this Agreement.

Article 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Purchaser:

3.1    Corporate Existence of Seller. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has all requisite corporate power to carry on its
business as currently conducted and to own and operate the Acquired Assets.

3.2    Corporate Power of Seller; Authorization; Enforceable Obligations. Each
of Seller and Parent has the corporate power, authority and legal right to
execute, deliver and perform this Agreement and each of the Collateral
Agreements to which it is a party. The execution, delivery and performance of
this Agreement and the Collateral Agreements by each of Seller and Parent has
been duly authorized by all necessary corporate and shareholder action. This
Agreement has been duly executed and delivered on behalf of each of Seller and
Parent by duly authorized officers of Seller and Parent, and constitutes the
legal, valid and binding obligations of Seller and Parent, enforceable against
each of Seller and Parent in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium, or similar laws and judicial decisions from
time to time in effect which affect creditors’ rights generally.

3.3

Capitalization of Seller. Parent beneficially owns all of the outstanding
capital stock of Seller.

3.4    No Seller Conflicts; Consents. Except as set forth in Schedule 3.4, the
execution, delivery and performance of this Agreement by Seller does not and
will not violate, conflict with or result in the breach of any term, condition
or provision of, or require the consent of any Person under, (a) any existing
law, ordinance, or governmental rule or regulation to which Seller is subject,
(b) any judgment, order, writ, injunction, decree or award of any court,
arbitrator or governmental or regulatory official, body or authority which is
applicable to Seller, (c) the charter documents or bylaws of Seller or any
securities issued by Seller, or (d) any mortgage, indenture, loan, agreement,
contract, commitment, lease, or other instrument, document or understanding,
oral or written, to which Seller is a party, by which Seller may have rights or
by which any of the Acquired Assets may be bound or affected, or give any party
with rights there under the right to terminate, modify, accelerate or otherwise
change the existing rights or obligations of Seller there under. No
authorization, approval or consent of, and no registration or filing with, any
governmental or regulatory official, body or authority or any other person is
required in connection with the execution, delivery or performance of this
Agreement by Seller.

3.5    No Parent Conflicts; Consents. The execution, delivery and performance of
this Agreement and/or the Collateral Agreements by Parent does not and will not
violate, conflict with or result in the breach of any term, condition or
provision of, or require the consent of any Person under, (a) any existing law,
ordinance, or governmental rule or regulation to which Parent is subject, (b)
any judgment, order, writ, injunction, decree or award of any court, arbitrator
or governmental or regulatory official, body or authority which is applicable to
Parent, (c) the charter documents or bylaws of Parent or any securities issued
by Parent, or (d) any mortgage, indenture, loan, agreement, contract,
commitment, lease, or other instrument, document or understanding, oral or
written, to which Parent is a party, by which Parent may have rights or by which
any of the Acquired Assets may be bound or affected, or give any party with
rights thereunder the right to terminate, modify, accelerate or otherwise change
the existing rights or obligations of Parent thereunder. Except for the
Hart-Scott-Rodino filing with respect to the Latham Purchase, no authorization,
approval or consent of, and no registration or filing with, any governmental or
regulatory official, body or authority or any other person is required in
connection with the execution, delivery or performance of this Agreement by
Parent.

3.6    Financial Statements. Copies of the unaudited balance sheets and income
statements of Seller as of and for the fiscal years ended December 31, 2001,
2002 and 2003, and as of and for the eight-month period ended August 31, 2004
(collectively, the “Financial Statements”) are attached hereto as Schedule 3.6.
The Financial Statements were prepared from Seller’s books and records, and the
Financial Statements present fairly the financial

 

phx-srv01\1468313v05

7

 



 

condition and results of operations of Seller for the periods referred to
therein and have been prepared in accordance with GAAP, except, in the case of
the interim Financial Statements, for normal year-end adjustments.

3.7    Inventory. The Inventory consists, and as of the Closing Date will
consist, only of items of a quality, condition and quantity consistent with
normal seasonally-adjusted Inventory levels of Seller and be usable and saleable
in the ordinary and usual course of business for the purposes for which intended
except to the extent written down or reserved against in the Closing Working
Capital Statement. The Inventory is reflected in the books and records of Seller
in accordance with GAAP (on a standard cost basis) at the lower of cost or
market, and the value of obsolete materials, materials below standard quality
and slow-moving materials have been written down in accordance with GAAP. During
2004, there have not been any changes in the value of, or establishment of any
reserve against any Inventory of Seller, except for changes and reserves in the
ordinary course of business and consistent with past practices.

3.8    Status of Contracts. Set forth on Schedule 3.8 is a list of all Contracts
of Seller relating to the operation of the Business or the Acquired Assets,
except (a) any Contracts entered into in the ordinary course of business that
involve an aggregate expenditure in any year of less than $50,000, provided that
all of such undisclosed Contracts do not involve expenditures in excess of
$100,000 in the aggregate, (b) any purchase orders or commitments entered into
in the ordinary course of business for less than $10,000 per calendar quarter,
and (c) any Contracts relating to Excluded Assets. Except as set forth on
Schedule 3.8, all such Contracts are valid and in full force and effect, and
neither Seller, nor to the knowledge of Seller, any other party thereto is in
default in any material respect under the terms thereof.

3.9  Receivables. All the Receivables (a) represent actual indebtedness incurred
by the applicable account debtor, (b) have arisen from bona fide transactions in
the ordinary course of business and (c) are not subject to any defense,
deduction, setoff or similar right, except to the extent fully reserved against
as set forth in the August 31, 2004 balance sheet included in the Financial
Statements. During 2004, there have not been any changes in reserves or
write-offs as uncollectible of any Receivables, except for write-offs and
reserves in the ordinary course of business and consistent with past practices.

3.10

Schedules; Title to Acquired Assets.

 

 

(a)

The following Schedules set forth the information indicated:

 

 

(i)

Schedule 3.10(a)(i) is a list/description of the Personal Property;

(ii)    Schedule 3.10(a)(ii) is a list of the Acquired Assets that are not owned
by Seller, but are leased to Seller, such that the interest therein to be
conveyed to Purchaser is that of a leasehold interest, together with an
identification of such lease;

(iii)   Schedule 3.10(a)(iii) is a list of all leases to which any of the
Acquired Assets owned by Seller are subject;

(b)    Seller has good, valid and marketable title to all of the Acquired Assets
free and clear of any Liens other than Permitted Liens and the Liens listed on
Schedule 3.10(b) (which will be released prior to the Closing) and except for
(i) any Acquired Assets subject to a leasehold interest, as identified on
Schedule 3.10(a)(ii) and (ii) such Inventory as has been disposed of in the
ordinary course of business.

3.11  Absence of Known Undisclosed Liabilities. Seller has no knowledge of any
basis for the assertion against the Seller of any material liability of the type
required to be reflected on a balance sheet prepared in accordance with GAAP in
connection with or affecting the Acquired Assets, and there are no
circumstances, conditions, happenings, events, or arrangements, contractual or
otherwise, which may give rise to such liabilities, except commercial
liabilities and obligations incurred in the ordinary course of the Business by
Seller and consistent with past practices.

3.12  Creditors. The transactions contemplated by this Agreement were not
entered into by Seller with the intent to hinder, delay or defraud any of
Seller’s creditors.

3.13

Intellectual Property.

 

 

phx-srv01\1468313v05

8

 



 

 

(a)     Seller owns or has (and following the Closing, Purchaser will own or
have) the right to use, pursuant to a license, a sublicense, an agreement, or
permission, the Intellectual Property. The consummation of the transactions
contemplated by this Agreement will not result in the termination, modification
or cancellation of the interests of Seller or, following the Closing, Purchaser
in the Intellectual Property to be transferred to Purchaser hereunder.

(b)    Except as set forth in Schedule 3.13(b), Seller has not interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
intellectual property rights of third parties, and Seller has not received any
charge, complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that Seller
must license or refrain from using any intellectual property rights of any third
party). To the knowledge of Seller, no third party has interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of Seller.

(c)     Seller has delivered to Purchaser correct and complete copies of all
registrations, applications, licenses, agreements, and permissions (as amended
to date) relating to the Intellectual Property and has made available to
Purchaser correct and complete copies of all other written documentation
evidencing ownership and prosecution (if applicable) of the Intellectual
Property. With respect to each item of Intellectual Property:

(i)     In the case of owned Intellectual Property, Seller possesses all right,
title, and interest in and to the item, free and clear of any Lien (other than
Liens listed on Schedule 3.10(b), which will be released prior to Closing),
encumbrance, privilege, or other security interest in favor of a third person;
and in the case of licensed Intellectual Property, Seller possesses the rights
set forth in the applicable license agreements;

(ii)    the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;

(iii)   no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or is threatened which challenges the legality,
validity, enforceability, use, or ownership of the item; and

(iv)   Seller has never agreed to indemnify any person other than Purchaser for
or against any interference, infringement, misappropriation, or other conflict
with respect to the item.

3.14  Litigation and Claims. Except as set forth in Schedule 3.14, there is no
action, suit, investigation or proceeding at law or in equity, any arbitration
or any administrative or other proceeding relating to the Business or the
Acquired Assets or to Seller’s ability or right to sell the Acquired Assets, by
or before any court, governmental instrumentality or agency, pending or, to the
knowledge of Seller, threatened or contemplated in writing against or affecting
Seller, or any of its properties or rights, that is likely to have a Material
Adverse Effect. Seller is not currently subject to any judgment, order or decree
entered in any lawsuit or proceeding.

3.15

Compliance with Laws.

(a)     Seller is in compliance in all material respects with, and is not in
default or violation in any material respect under, and has not conducted its
operations in violation in any material respect of, any law, rule, regulation,
decree or order applicable to the Business or the Acquired Assets.

(b)    Except as set forth in Schedules 3.15 and 3.17, at no time during the
last three years has Seller been notified in writing that it was the subject of
any federal, state or local criminal investigation, or been notified in writing
by any Governmental Entity of any violation of any law, regulation, ordinance,
rule or order, except for failures to so comply that would not have a Material
Adverse Effect on the Business.

3.16  Licenses and Permits. Seller possesses such material federal, state, and
local licenses, permits and other authorizations necessary for the continued
conduct of the Business in the ordinary course, consistent with past practices,
without material interruption (collectively “Permits”), including, without
limitation, those listed on Schedule 3.16 other than such Permits the absence of
which, individually, or in the aggregate, has not had and could not reasonably
be expected to have a Material Adverse Effect, and such Permits are in full
force and effect and have been and are being fully complied with by Seller in
all material respects. None of the governmental agencies or instrumentalities
that have issued the Permits has notified Seller in writing of its intent to
modify, revoke, terminate

 

phx-srv01\1468313v05

9

 



 

or fail to renew any such Permit, and, to the knowledge of Seller, no such
action has been threatened. No Permit shall be modified, revoked or shall lapse
as a result of the Acquisition.

3.17

Environmental Compliance.

(a)     With respect to the Business and the Acquired Assets, Seller possesses
all necessary Permits that are required under, and at all times in the past has
been in material compliance with, all Environmental Laws, including all
Environmental Laws governing the generation, use, collection, treatment,
storage, transportation, recover, removal, discharge or disposal of Hazardous
Materials and all Environmental Laws imposing record-keeping, maintenance,
testing, inspection, notification and reporting requirements with respect to
Hazardous Materials.

(b)    Except as set forth in Schedule 3.17, during the past five years Seller
has not been subject to any administrative or judicial proceeding pursuant to,
or has not received any notice of any violation of, or claim alleging liability
under, any Environmental Laws with respect to the Business and the Acquired
Assets. No facts or circumstances exist that would be likely to result in a
claim, citation or allegation against the Seller for a violation of, or alleging
liability under any Environmental Law with respect to the Business and the
Acquired Assets.

(c)     There are no underground tanks of any type (including tanks storing
gasoline, diesel fuel, oil or other petroleum products) or disposal sites for
Hazardous Materials or any other regulated waste, located on or under the
immoveable property subject to the Seller’s Leases.

(d)    Except in the ordinary course of business, and in all cases in compliance
with all Environmental Laws, the Seller has not engaged any third party to
handle, transport or dispose of Hazardous Materials on its behalf with respect
to the Business and the Acquired Assets.

3.18

Taxes.

(a)     Except as set forth in Schedule 3.18(a), Seller has properly prepared
and duly and timely filed or caused to be filed all Returns required to be filed
on or prior to the date hereof with respect to the Business and the Acquired
Assets. Seller has not executed or filed with any Government Entity any
agreement extending the period for assessment or collection of any Taxes.

(b)    Seller has paid all Taxes owed to any Government Entity by Seller for a
period covered by such Returns, and all claims, demands, assessments, judgments,
costs and expenses connected with the Business and the Acquired Assets have been
duly and timely paid in full or Seller has made adequate provisions for the
payment of all Taxes.

(c)     There are no liens for Taxes (other than for current Taxes not yet due
and payable) upon the Acquired Assets.

(d)    None of the Acquired Assets is property that is required to be treated as
owned by a person other than Seller.

(e)     None of the Acquired Assets directly or indirectly secures any debt the
interest on which is tax-exempt under Section 103(a) of the Code.

(f)     None of the Acquired Assets is “tax-exempt use property” within the
meaning of Section 168(b) of the Code.

(g)

Seller is a United States person within the meaning of the Code.

(h)    To Seller’s knowledge, the transactions contemplated herein are not
subject to the tax withholding provisions of Code Section 3406, or of subchapter
A of Chapter 3 of the Code or any other provision of federal or state law.

(i)     To Seller’s knowledge, there are, and will hereafter be, no net Tax
deficiencies of any kind assessed against or relating to Seller with respect to
any taxable periods ending on or before the Closing Date of a character or
nature which would result on liens or claims on any of the Acquired Assets or on
Purchaser’s title thereto or use thereof, or would result in any claim against
Purchaser.

 

phx-srv01\1468313v05

10

 



 

 

3.19

Benefit Plans.

(a)     Schedule 3.19(a) sets forth an accurate and complete list of Benefit
Plans in which the employees of Seller participate (the “Seller Plans”), and
Purchaser has been provided with accurate and complete copies or descriptions of
the Seller Plans.

(b)    Except as set forth in Schedule 3.19(b), none of the Seller Plans are in
violation of any law, statute or rule of any Governmental Entity. Purchaser
shall not be liable for any acts of Seller or its employees or agents with
respect to any Seller Plan prior to and including the Closing Date. Benefits
under Seller Plans are as represented in the governing documents and have not
been increased or modified (whether written or not written) subsequent to the
dates of such documents. There has been no communication to any employee or
former employee of any intention or commitment to modify any Seller Plan or to
establish or implement any other Benefit Plan. Full payment has been made of all
amounts that Seller has been required to have paid as contributions to any
Seller Plan or other employee benefit arrangement under applicable law or under
the terms of any such plan or arrangement.

(c)     Schedule 3.19(c) lists the employees of Seller employed in the Business
who are on sick leave, personal absence or other leave as of the date hereof.

(d)    No employee or former employee of Seller will become entitled to any
bonus, retirement, severance, job security or similar benefit or enhanced
benefit or any fee or payment of any kind solely as a result of the transactions
contemplated hereby.

(e)     Seller has complied in all material respects with the requirements of
COBRA. Seller has no obligation or liability to provide post-employment welfare
benefits to any current or former employee of the Business (other than as
required by COBRA).

(f)     With respect to the Business and the Acquired Assets, Seller has not
made any payments, is not obligated to make any payments, and is not a party to
any agreement that could obligate it to make any payments, that will not be
fully deductible under Sections 162(m) or 280G of the Code (or any similar
provision of foreign, state or local law).

(g)    Neither Seller nor any member of Seller’s controlled group, as defined in
Section 414 of the Code, (i) maintains or has ever maintained (A) a
“multiemployer plan” (as defined in Section 3(37) of ERISA), (B) an employee
benefit plan subject to Title VII of ERISA (other than a defined contribution
plan), or (C) a plan to which Section 412 of the Code applies, or (ii) has
engaged in, within the last five years, a transaction described in Section 4069
of ERISA.

3.20  Absence of Changes or Events. Except as expressly provided for elsewhere
herein, Seller has not, with respect to the Business or the Acquired Assets,
during 2004: (a) incurred any Indebtedness other than in the ordinary course of
Business, consistent with past practices, (b) permitted any of the Acquired
Assets to be subjected to any Lien, other than a Permitted Lien and the Liens
listed on Schedule 3.10(b) hereto, (c) sold, transferred or otherwise disposed
of any assets that would constitute Acquired Assets, except for dispositions or
consumptions of assets or Inventory in the ordinary course of business
consistent with past practices, (d) made any capital expenditure or commitment
therefor in excess of $50,000 in aggregate consistent with past practices, (e)
made any loan to any Person other than in the ordinary course of Business,
consistent with past practices, (f) waived any rights or settled any claims, in
excess of $50,000 consistent with past practices, (g) granted any increase in
the rate of wages, salaries or other compensation or benefits to any of its
employees, other than increases or payments in the ordinary course of its
business consistent with past practices, (h) adopted, or amended or modified in
any respect, any Benefit Plan, Employee Plan, or other benefit arrangement, (i)
made any change in any method of accounting practice, (j) suffered or incurred
any damage, destruction, fire explosion, accident, flood, or other casualty loss
or act of God (whether or not covered by insurance) that has had or could
reasonably be expected to have a Material Adverse Effect, (k) amended or
terminated, or suffered any amendment or termination of, any Permit, Contract,
License, purchase order or similar commitment or right that is likely to have a
Material Adverse Effect, (l) suffered any labor disputes or disturbances that is
likely to have a Material Adverse Effect (other than possible disturbances
arising from the disclosure prior to the Closing of the transactions
contemplated by this Agreement to shareholders and employees), (m) otherwise
failed to operate its business in the ordinary course consistent with past
practices so as to preserve its business organization intact and to preserve the
goodwill of its customers, suppliers, employees and others with whom it has
business relations (other than possible disturbances arising from the disclosure
prior to

 

phx-srv01\1468313v05

11

 



 

the Closing of the transactions contemplated by this Agreement to shareholders
and employees), (n) any event, circumstance or change that has had or could
reasonably be expected to have a Material Adverse Effect, (i) any material
adverse change in Seller’s sales patterns, pricing policies, accounts receivable
or accounts payable, or (p) agreed to do any of the foregoing.

3.21  Employment Relations. There are no (a) unfair labor practice complaints
against Seller relating to the Business or the Acquired Assets pending before
the National Labor Relations Board, (b) labor strikes, slowdowns or stoppages
pending or, to the knowledge of Seller, threatened against or involving the
employees of the Business, (c) labor unions that claim to represent the
employees of the Business, (d) collective bargaining agreements currently being
negotiated by Seller with respect to the employees of the Business, (e) pending
labor or labor related grievances related to the Business that is likely to have
a Material Adverse Effect, (f) arbitration proceedings arising out of or under
any collective bargaining agreement of Seller and no claim therefor has been
asserted, and (g) material labor difficulties that have been experienced by
Seller relating to the Business or the Acquired Assets during the past three
years. There are no employment contracts or agreements with any employees of the
Business, except for those agreements listed on Schedule 3.21.

3.22  Transactions with Affiliates. Except as set forth in Schedule 3.22, none
of the Contracts between the Business, on the one hand, and Seller or any of its
Affiliates, on the other hand, will continue in effect subsequent to the
Closing. Except as set forth in Schedule 3.22, after the Closing none of
Seller’s Affiliates will have any interest in any property (real or personal,
tangible or intangible) or Contract used in or pertaining to the Business.
Except as set forth in Schedule 3.22 or otherwise provided for herein, Parent
does not provide any material services to the Business.

3.23  Suppliers and Customers. Except as set forth in Schedule 3.23, during
2004, Seller has not entered into or made any contract or commitment for the
purchase of raw materials or other merchandise in connection with the Business,
other than in the ordinary course of business consistent with past practices.
Set forth on Schedule 3.23 are the top ten customers (in terms of dollars spent)
of goods or services sold by the Business during its most recent full fiscal
year and the top ten suppliers (in terms of dollars spent) of goods or services
purchased by the Business during the twelve (12) months ended September 30,
2004. Except as set forth in Schedule 3.23, during 2004, there has not been (i)
any material adverse change in the business relationship of the Business with
any supplier or customer named in Schedule 3.23 or (ii) any change in any
material term (including credit terms) of the supply agreements or related
arrangements with any such supplier or customer.

3.24  Product Liability. Except as set forth in Schedule 3.24, Seller has no
liabilities that have not been satisfied (and to the knowledge of Seller, there
is no basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against Seller giving rise to
any liability) arising out of any injury to individuals or property as a result
of any defective product sold, distributed or delivered by Seller and relating
to the Business.

3.25  Purchaser’s Ability to Operate the Business. Except as disclosed on
Schedule 3.25, upon the sale to Purchaser of the Acquired Assets and the
assumption by Purchaser of the Assumed Liabilities hereunder, Purchaser shall
have received from Seller all the property, equipment, inventory, contracts,
permits, intellectual property, leasehold interests, books and records, and
other assets and rights necessary for Purchaser to conduct the Business in
substantially the same manner as it is presently conducted by Seller.

3.26  Absence of Certain Business Practices. Neither the Seller nor any other
person acting on behalf of or associated with the Seller, acting alone or
together, has (a) received, directly or indirectly, any rebates, payments
commissions, promotional allowances or any other economic benefits, regardless
of their nature or type, from any customer supplier, employee or agent of any
customer or supplier; or (b) directly or indirectly given or agreed to give any
money, gift or similar benefit to any customer, supplier, employee or agent of
any customer or supplier, any official or employee of any government (domestic
or foreign), or any political party or candidate for office (domestic or
foreign), or other person who was, is or may be in a position to help or hinder
the Business (or assist the Business in connection with any actual or proposed
transaction), in each case which (i) may subject the Business to any damage or
penalty in any civil, criminal or governmental litigation or proceeding, (ii) if
not given in the past, may have a material adverse effect on the Business, or
(iii) if not continued in the future may adversely affect the Business.

 

phx-srv01\1468313v05

12

 



 

 

3.27  Leased Premises. Schedule 3.10(a)(ii) sets forth a list of all leases,
licenses or similar agreements relating to Seller’s use or occupancy of real
estate owned by a third party (“Leases”), true and correct copies of which have
previously been furnished to Purchaser, in each case setting forth (i) the
lessor and lessee thereof and the commencement date, term and renewal rights
under each of the Leases, and (ii) the street address and legal description of
each property covered thereby (the “Leased Premises”). The Leases and all
guaranties with respect thereto, are in full force and effect and have not been
amended in writing or otherwise, and no party thereto is in default or breach
under any such Lease. No event has occurred which, with the passage of time or
the giving of notice or both, would cause a material breach of or default under
any of such Leases. Neither Seller nor its agents or employees have received
written notice of any claimed abatements, offsets, defenses or other bases for
relief or adjustment.

3.28  Insurance. Schedule 3.28 hereto is a complete and correct list of all
insurance policies (including, without limitation, fire, liability, product
liability, workers’ compensation and vehicular) presently in effect that relate
to Seller or the Acquired Assets, including the amounts of such insurance and
annual premiums with respect thereto, all of which have been in full force and
effect from and after the date(s) set forth on Schedule 3.28. Such policies are
sufficient for compliance by Seller with all applicable material Contracts. None
of the insurance carriers has indicated to Seller an intention to cancel any
such policy or to materially increase any insurance premiums (including, without
limitation, workers’ compensation premiums), or that any insurance required to
be listed on Schedule 3.28 will not be available in the future on substantially
the same terms as currently in effect. Seller has no claim pending or
anticipated against any of its insurance carriers under any of such policies
and, to the knowledge of Seller, there has been no actual or alleged occurrence
of any kind which could reasonably be expected to give rise to any such claim.
During the prior three years, all notices required to have been given by Seller
to any insurance company have been timely and duly given, and no insurance
company has asserted that any claim is not covered by the applicable policy
relating to such claim.

3.29  Equipment and Other Personal Property. Seller’s Personal Property,
including its equipment and machinery, is suitable for the purposes for which
intended and in good operating condition and repair consistent with normal
industry standards. To the knowledge of Seller, the Personal Property is free of
any structural or engineering defects. During the past five years there has not
been any significant interruption of the Business due to inadequate maintenance
or obsolescence of any of the Personal Property.

Article 4

REPRESENTATIONS AND WARRANTIES

OF PURCHASER

Purchaser represents and warrants to Seller as follows:

4.1    Corporate Existence of Purchaser. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has all requisite corporate power to
carry on its business as currently conducted and to own and operate the Acquired
Assets.

4.2    Power; Authorization; Enforceable Obligations. Purchaser has the power,
authority and legal right to execute, deliver and perform this Agreement. The
execution, delivery and performance of this Agreement by Purchaser have been
duly authorized by all necessary proceedings and action on the part of Purchaser
and its members necessary to authorize this Agreement and the transactions
contemplated hereby. This Agreement has been duly executed and delivered on
behalf of Purchaser by duly authorized officers of Purchaser, and constitutes
the legal, valid and binding obligations of Purchaser enforceable against
Purchaser in accordance with its terms; , except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
moratorium, or similar laws and judicial decisions from time to time in effect
which affect creditors’ rights generally.

4.3    No Conflicts; Consents. The execution, delivery and performance of this
Agreement by Purchaser does not and will not violate, conflict with or result in
the breach of any term, condition or provision of, or require the consent of any
party to (a) any existing law, ordinance, or governmental rule or regulation to
which Purchaser is subject; (b) any judgment, order, writ, injunction, decree or
award of any court, arbitrator or governmental or

 

phx-srv01\1468313v05

13

 



 

regulatory official, body or authority which is applicable to Purchaser; (c) the
charter documents or bylaws of, or any securities issued by Purchaser; or (d)
any mortgage, indenture, loan, agreement, contract, commitment, lease, or other
instrument, document or understanding, oral or written, to which Purchaser is a
party or by which Purchaser is otherwise bound. No authorization, approval or
consent of, and no registration or filing with, any governmental or regulatory
official, body or authority or any other person is required in connection with
the execution, delivery and performance of this Agreement by Purchaser.

Article 5

COVENANTS

5.1    Cooperation. Parent, Seller and Purchaser will promptly take all
reasonable actions necessary to obtain, and will cooperate with each other in
obtaining, any consent, authorization, order or approval of, or any exemption
by, any Governmental Entity or other public or private party, required to be
obtained or made by it in connection with this Agreement, and will cooperate
with each other in the taking of any action contemplated by this Agreement.
Parent, Seller and Purchaser shall use their reasonable efforts to cause all of
the conditions to Closing to be satisfied as soon as practicable.

5.2    Conduct of Business. Through the Closing Date, Seller shall conduct the
Business in the ordinary course and consistent with past practices, except as
expressly required or otherwise permitted by this Agreement, and shall not take
or permit any action which would cause any of its representations made in this
Agreement not to be true and correct on the Closing Date. Without limiting the
generality of the foregoing, through the Closing Date, Seller shall not enter
into, terminate or modify any material Contracts and shall not incur any
material liabilities.

5.3    Access to Properties and Records. Seller shall allow Purchaser and its
authorized representatives full access, during normal business hours and on
reasonable notice, to all of Seller’s properties, offices, equipment, inventory
and assets, documents, files, books and records relating to the Business, in
order to allow Purchaser a full opportunity to make such investigation and
inspection as it desires of the Business and the Acquired Assets. Seller shall
further use its best efforts to cause its employees, accountants and agents to
be available upon reasonable notice to answer questions of Purchaser’s
representatives concerning the business and affairs of Seller relating to the
Business and the Acquired Assets, and shall further use their best efforts to
cause them to make available all relevant books and records in connection with
such inspection and examination. Purchaser shall be entitled to make copies, at
Purchaser’s expense, of any documents, records and information relating to the
Business and the Acquired Assets. In the event of the termination of this
Agreement pursuant to Section 10.1, Purchaser shall promptly return to Seller
any and all documents, records and information relating to the Business and the
Acquired Assets that Purchaser has received from Seller.

5.4    Public Statements. None of the parties to this Agreement shall, and each
party shall use its best efforts so that none of its advisors, officers,
directors or employees shall, except with the prior written consent of the other
party, publicize, announce or describe to any third person, except its advisors
and employees, the execution or terms of this Agreement, the parties hereto or
the transactions contemplated hereby, except as required by law, in which case
the party required to make any such disclosure shall allow the other party
reasonable time to review and comment on the content of such disclosure in
advance of its issuance, or as required pursuant to this Agreement to obtain the
consent of such third person. This covenant shall apply both before and after
the Closing.

5.5    Name Change. Seller shall, prior to Closing, file an appropriate
amendment to the Seller’s Articles of Incorporation changing its name to a name
which is in no way similar to the corporate name set forth on the signature page
hereof and shall furnish such written consents and assignments as the Purchaser
shall hereafter reasonably request in connection with such name change

 

phx-srv01\1468313v05

14

 



 

 

Article 6

CONDITIONS PRECEDENT TO THE CLOSING

6.1    Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the fulfillment or satisfaction, prior to or at the Closing, of each
of the following conditions precedent:

(a)     Representations and Warranties. The representations and warranties of
Seller contained in this Agreement or in any schedule, certificate or document
delivered by Seller to Purchaser pursuant to the provisions hereof shall have
been true on the date hereof and shall be true in all material respects on the
Closing Date with the same effect as though such representations and warranties
were made as of such date.

(b)    Compliance with this Agreement. Each of Seller and Parent shall have
performed and complied with all agreements and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing.

(c)     Closing Certificate. Purchaser shall have received a certificate from
Seller dated the Closing Date, certifying in such detail as Purchaser may
reasonably request that the conditions specified in Sections 6.1(a) and 6.1(b)
hereof have been fulfilled.

(d)    No Threatened or Pending Litigation. No suit, action or other proceeding,
or injunction or final judgment relating thereto, shall be threatened or be
pending before any court or governmental or regulatory official, body or
authority in which it is sought to restrain or prohibit or to obtain damages or
other relief in connection with this Agreement or the consummation of the
transactions contemplated hereby, and no investigation that might result in any
such suit, action or proceeding shall be pending or threatened. No statute,
rule, regulation, executive order or decree shall have been enacted, promulgated
or enforced which prohibits or restricts the consummation of the transactions
contemplated by this Agreement.

(e)     Lease and Sublease. Seller and each landlord shall have executed lease
assignments in form and substance reasonably acceptable to Purchaser for the
real property leases set forth on Schedule 3.10(a)(ii).

(f)     Hart-Scott Rodino. Purchaser shall have received written evidence, in
form and substance satisfactory to Purchaser, of (i) the termination or
expiration of the HSR waiting period related to the Latham Purchase, and (ii)
the consent to the transactions contemplated by this Agreement of all
governmental, quasi-governmental and private third parties (including, without
limitation, persons or other entities leasing real or personal property to
Seller) where the absence of any such consent would result in a violation of law
or a breach or default under any agreement to which Seller is subject, including
the required consents set forth on Schedule 3.4.

(g)    Conveyance Documents. Seller shall have executed and delivered to
Purchaser, the Conveyance Documents, including the bill of sale and the patent
and trademark assignments.

(h)    Financing. Purchaser shall have obtained financing for the transactions
contemplated hereby on terms satisfactory to it.

(i)     Alliance License Agreement. Parent shall have caused Alliance to execute
and deliver to Purchaser the Alliance License in the form attached hereto as
Exhibit A.

6.2    Conditions Precedent to the Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated by this Agreement are subject
to the fulfillment or satisfaction, prior to or at the Closing, of each of the
following conditions precedent:

(a)     Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement or in any schedule, certificate or
document delivered by Purchaser to Seller pursuant to the provisions hereof
shall have been true on the date hereof and shall be true in all material
respects on the Closing Date with the same effect as though such representations
and warranties were made as of such date.

 

phx-srv01\1468313v05

15

 



 

 

(b)    Compliance with this Agreement. Purchaser shall have performed and
complied with all agreements and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing.

(c)     Closing Certificate. Seller shall have received a certificate from
Purchaser dated the Closing Date, certifying in such detail as Seller may
reasonably request that the conditions specified in Sections 6.2(a) and 6.2(b)
hereof have been fulfilled.

(d)    No Threatened or Pending Litigation. No suit, action or other proceeding,
or injunction or final judgment relating thereto, shall be threatened or be
pending before any court or governmental or regulatory official, body or
authority in which it is sought to restrain or prohibit or to obtain damages or
other relief in connection with this Agreement or the consummation of the
transactions contemplated hereby, and no investigation that might result in any
such suit, action or proceeding shall be pending or threatened. No statute,
rule, regulation, executive order or decree shall have been enacted, promulgated
or enforced which prohibits or restricts the consummation of the transactions
contemplated by this Agreement.

(e)     Lease and Sublease. Purchaser and each landlord shall have executed
lease assignments in form and substance reasonably acceptable to Seller for the
real property leases set forth on Schedule 3.10(a)(ii).

(f)     Assumption of Liabilities and Obligations. Purchaser shall have executed
the assumption of liabilities and obligations in a form reasonably satisfactory
to Seller and its counsel.

(g)    Hart-Scott Rodino. Purchaser shall have received written evidence, in
form and substance satisfactory to Seller, of (i) the termination or expiration
of the HSR waiting period related to the Latham Purchase, and (ii) the consent
to the transactions contemplated by this Agreement of all governmental,
quasi-governmental and private third parties (including, without limitation,
persons or other entities leasing real or personal property to Seller) where the
absence of any such consent would result in a violation of law or a breach or
default under any agreement to which Seller is subject, including the required
consents set forth on Schedule 3.4.

(h)    Financing. Purchaser shall have obtained financing for the transactions
contemplated hereby, including the Latham Purchase, on terms satisfactory to it
and shall be willing and able to close the Latham Purchase immediately following
the Closing.

Article 7

INDEMNIFICATION

7.1

Indemnification.

(a)     After the Closing Date, subject to the terms and conditions of this
Section 7, including the limits on indemnity set forth in Section 7.4, Seller
and Parent shall jointly and severally indemnify and hold harmless Purchaser and
its Affiliates, and their respective officers, directors, employees, agents and
representatives (the “Purchaser Indemnitees”) from and against, and will pay to
the Purchaser Indemnitees the amount (net of any proceeds received by the
Purchaser Indemnitee from insurance or any quantifiable tax benefits in the year
incurred, but giving effect to any tax detriment from receipt of indemnification
proceeds) of, any loss, liability, judgment, damage, cost or expense (including
interest, penalties, and the reasonable fees, disbursements and expenses of
attorneys, accountants and other professional advisors) (collectively, “Losses”)
arising from or in connection with (i) any breach of any representation or
warranty of Seller contained in Section 3, (ii) a breach of any agreement or
covenant contained herein that by its terms is to be performed by Seller or
Parent, or (iii) any Excluded Liabilities.

(b)    After the Closing Date, subject to the terms and conditions of this
Section 7, Purchaser shall indemnify and hold harmless Seller and its Affiliates
and their respective officers, directors, employees, agents and representatives
(the “Seller Indemnitees”) from and against, and will pay to the Seller
Indemnitees the amount (net of any proceeds received by the Seller Indemnitee
from insurance or any quantifiable tax benefits in the year incurred, but giving
effect to any tax detriment from receipt of indemnification proceeds) of, any
Losses arising from or in connection with (i) any breach of any representation
or warranty of Purchaser contained in Section 4, (ii) a breach of any agreement
or covenant contained herein that by its terms is to be performed by Purchaser,
(iii) any Assumed Liabilities, or (iv) Purchaser’s operation or conduct of the
Business after the Closing Date.

 

phx-srv01\1468313v05

16

 



 

 

7.2

Notice and Defense of Claims.

(a)     Any Person seeking indemnification under this Section 7 (the
“Indemnified Person”) shall give prompt written notice to the indemnifying
person or persons, or successors thereto (the “Indemnifying Person”), of any
matter with respect to which the Indemnified Person seeks to be indemnified (the
“Indemnity Claim”). Such notice shall state the nature of the Indemnity Claim
and, if known, the amount of the Loss. If the Indemnity Claim arises from a
claim of a third party, the Indemnified Person shall give such notice within a
reasonable time after the Indemnified Person has actual notice of such claim,
and in the event that a suit or other proceeding is commenced, within 20 days
after receipt of written notice by the Indemnified Person thereof.
Notwithstanding anything in this paragraph to the contrary, the failure of an
Indemnified Person to give timely notice of an Indemnity Claim shall not bar
such Indemnity Claim except and to the extent that the failure to give timely
notice has impaired materially the ability of the Indemnifying Person to defend
the Indemnity Claim.

(b)    If the Indemnity Claim arises from the claim or demand of a third party,
the Indemnifying Person shall assume its defense, including the hiring of
counsel and the payment of all fees and expenses. The Indemnified Person shall
have the right to employ separate counsel and to participate in the defense
thereof. However, if the Indemnified Party employs separate counsel, the fees
and expenses of such counsel shall be at the expense of the Indemnified Person
unless both the Indemnified Person and the Indemnifying Person are named as
parties and the Indemnified Person shall in good faith determine that
representation by the same counsel is inappropriate. In the event that the
Indemnifying Person, within 30 days after notice of any such action or claim,
fails to assume the defense thereof, the Indemnified Person shall have the right
to undertake the defense, compromise or settlement of such action, claim or
proceeding for the account of the Indemnifying Person, subject to the right of
the Indemnifying Person to assume the defense of such action, claim or
proceeding at any time prior to the settlement, compromise or final
determination thereof. Anything in this Section 7 to the contrary
notwithstanding, the Indemnifying Person shall not, without the Indemnified
Person's prior consent, settle or compromise any action or claim or consent to
the entry of any judgment with respect to any action, claim or proceeding for
anything other than money damages paid by the Indemnifying Person. The
Indemnifying Person may, without the Indemnified Person's prior consent, settle
or compromise any such action, claim or proceeding or consent to entry of any
judgment with respect to any such action or claim that requires solely the
payment of money damages by the Indemnifying Person and that includes as an
unconditional term thereof the release by the claimant or the plaintiff of the
Indemnified Person from all liability in respect of such action, claim or
proceeding.

(c)     If the Indemnity Claim does not arise from the claim or demand of a
third party, the Indemnifying Person shall have 30 days after receipt of written
notice of such Indemnity Claim to object to such claim by giving written notice
to the Indemnified Person specifying the reasons for such objection or
objections. If the Indemnifying Person has not so objected to the Indemnity
Claim as of the close of Company on such thirtieth day, the total amount of the
Indemnity Claim shall thereupon become chargeable to and payable by the
Indemnifying Person in accordance with the terms and conditions of this section.
If the Indemnifying Person objects to the Indemnity Claim, the parties shall
attempt to resolve the challenge through negotiation in good faith. If the
parties are unable to settle any such dispute within ten business days after
notice of the Indemnifying Person’s objection is received by the Indemnified
Person, either party may submit such matter to a single arbitrator. The
arbitrator will be selected by the joint agreement of the parties, but if they
do not agree within 20 calendar days of the lapse of the ten-Business Day period
referred to above, the selection shall be made in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “Rules”). If no
such arbitrator is appointed within 45 calendar days of any such request to such
association, either party may apply to a court having jurisdiction to make such
appointment. The arbitrator shall conduct the arbitration in Fort Wayne,
Indiana, in accordance with the Rules and shall make a final determination, to
be provided in writing to each party, that resolves the dispute. Either party
may apply to the arbitrator seeking injunctive relief until the arbitration
award is rendered or the controversy is otherwise resolved. Either party may
also, without waiving any remedy under this Agreement, seek from any court
having jurisdiction any interim or provisional relief that is necessary to
protect the rights or property of that party, pending the appointment of the
arbitrator. The prevailing party shall be entitled to recover from the other
party the fees of the arbitrator and the administrative costs of the
arbitration. The arbitrator shall apply the statutory and decisional law of the
State of Indiana in substantially the same manner as do the courts of the State
of Indiana in the case of contracts made and wholly performed within that
jurisdiction. All results of the arbitration proceeding shall be final,
conclusive and binding on all parties to this Agreement, and judgement upon the
arbitrator’s award may be entered in any court of the State of Indiana having
competent jurisdiction or any other

 

phx-srv01\1468313v05

17

 



 

court having competent jurisdiction, unless such results or award are clearly
erroneous on the record before the arbitrator.

7.3    Survival of Representations and Warranties. The right to indemnification
under Section 7.1 for any breach of the representations and warranties made by
each party herein shall survive until April 1, 2006, except that the
representations set forth in Sections 3.1, 3.2, 3.3, 3.8(b), 3.17, 3.18 and 3.19
shall survive until the fifth anniversary of the Closing Date.

7.4

Limitations. Notwithstanding anything to the contrary in this Agreement:

(a)     Seller shall have no liability to the Purchaser Indemnitees and
Purchaser shall have no liability to the Seller Indemnities with respect to
Indemnity Claims arising under Sections 7.1(a)(i) or 7.1(b)(i) unless and solely
to the extent that the aggregate amount of all such Indemnity Claims, taken
together, exceeds $100,000.

(b)    In no event shall Seller’s aggregate liability for all Indemnity Claims
brought under Section 7.1(a)(i) exceed $2,500,000, except in the case of fraud.

(c)     In the absence of fraud and except as otherwise provided in Article 8,
this Article 7 shall serve as the sole and exclusive remedy of the Purchaser
Indemnitees and the Seller’s Indemnitees for Losses and for any other claims in
any way relating to breaches of representations and warranties under this
Agreement to the exclusion of all other statutory or common law remedies
(including without limitation rights under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended), whether based on
contract, tort, strict liability or otherwise.

Article 8

POST CLOSING MATTERS

8.1    Maintenance of Books and Records. Each of Seller and Purchaser shall
preserve until the fifth anniversary of the Closing Date, or such longer period
required by law, all records possessed or to be possessed by such party relating
to any of the Acquired Assets or the Business. After the Closing Date, where
there is a legitimate purpose, such party shall provide the other party with
access, upon prior reasonable written request specifying the need therefor,
during regular business hours, to (a) the officers and employees of such party
and, subject to certain limitations described below, and (b) the books of
account and records of such party, but, in each case, only to the extent
relating to the Acquired Assets or the Business prior to the Closing Date, and
the other party and its representatives shall have the right to make copies of
such books and records. Such records may nevertheless be destroyed by a party if
such party sends to the other party written notice of its intent to destroy
records, specifying with particularity the contents of the records to be
destroyed. Such records may then be destroyed after the thirtieth (30th) day
after such notice is given unless the other party objects to the destruction in
which case the party seeking to destroy the records shall deliver such records
to the objecting party.

8.2    Mail and Other Communications. From and after the Closing Date, Seller
shall promptly refer all inquiries and forward all mail with respect to the
Acquired Assets to Purchaser.

8.3

Collection of Receivables.

(a)     From and after the Closing Date, Purchaser shall have the right and
authority to endorse with the name of Seller any checks or drafts received with
respect to any Receivables or such other related items.

(b)    In the event that Seller shall receive any remittance from or on behalf
of any account debtor with respect to any Receivables after the Closing Date,
Seller shall endorse without recourse such remittance to the order of Purchaser
and forward such remittance to Purchaser promptly upon receipt thereof.

(c)     In the event that after the Closing, Purchaser receives any remittance
from any customer of Seller that is not intended to be in payment of the
Receivables, Purchaser shall endorse without recourse such remittance to the
order of Purchaser and forward such remittance to Seller promptly upon receipt
thereof.

 

phx-srv01\1468313v05

18

 



 

 

8.4    Notice to Customers. Immediately following the Closing Date, Purchaser
and Seller shall execute and deliver to customers, suppliers and vendors of or
to the Business a joint notice of the consummation of the transactions
contemplated hereby. Such notice shall be prepared and mailed by Purchaser, but
shall be in the form and substance reasonably satisfactory to Seller.

8.5    Employee Matters. Purchaser shall take all steps necessary and
appropriate so that at and immediately after the Closing Date substantially all
individuals who are employed by the Seller, including those on vacation, sick
leave, personal absence, holiday, jury duty or short term disability, shall be
employed by Purchaser at the same base salary, as in effect prior to the Closing
Date (such employees being the “Continuing Employees”). Set forth on Schedule
8.5 is a list of the Continuing Employees. Purchaser shall not be required to
employ any individual who is receiving benefits under Seller’s long term
disability plan at the time of Closing Date and such individuals shall remain
the responsibility of Seller. Purchaser shall secure workers’ compensation
insurance coverage as required by applicable state law to cover all Continuing
Employees effective on the Closing Date.

8.6

Benefit Plan Matters.

 

 

(a)

Benefit Liabilities.

(i)     Unless otherwise specifically set forth in this Agreement to the
contrary, Seller shall retain and be fully responsible for all liabilities,
obligations and commitments relating to all wages, salaries and other forms of
compensation and related expenses incurred or accrued on or prior to the Closing
Date and all benefits incurred or accrued under Seller Benefit Plans maintained
or contributed to by Seller or any affiliate on or prior to the Closing Date,
except for unpaid bonuses, commissions and vacation pay for Continuing Employees
to the extent accrued as a compensation expense and reflected in the Closing
Working Capital Statement.

(ii)    Effective as of the Closing Date, the Continuing Employees shall cease
to participate in any Benefit Plan, except as provided in Section 8.6(d) below.
Seller shall retain responsibility under all Benefit Plans for all costs of
coverage and all amounts payable by reason of claims incurred by Continuing
Employees on or prior to the Closing Date, including claims that are not
submitted until after the Closing Date except for any unpaid vacation pay for
Continuing Employees. A claim shall be deemed to have been incurred on the date
of occurrence of (A) death or dismemberment in the case of claims under life
insurance and accidental death and dismemberment benefits, (B) the date the
employee became entitled to receive disability in the case of claims
under disability benefits, or (C) the date on which the charges or expense
giving rise to such claim is incurred in the case of all other claims. Seller
shall be responsible for worker compensation claims of Continuing Employees
based on injuries occurring prior to the Closing Date.

(iii)   For purposes of any vesting periods in the Purchaser’s 401(k) plan for
which a Continuing Employee may be eligible after the Closing, Purchaser shall
grant credit for service with Seller and its respective affiliates by any such
Continuing Employee based upon the dates of employment and reemployment
contained in records to be provided to Purchaser by Seller within 90 days of
Closing.

(iv)   Effective as of the Closing Date, the Continuing Employees will cease to
participate in the SCP Pool Corporation 401(k) Plan ("SCP Plan"). The Continuing
Employees will vest in both the SCP Plan and the Fort Wayne Pools, Inc. Employee
Savings Plan ("Fort Wayne Plan"). In a trustee to trustee transfer, the account
balances of Continuing Employees from the Fort Wayne Plan and the SCP Plan,
including any outstanding loans, will be transferred to the Purchaser's 401(k)
Plan in accordance with Internal Revenue Code and Treasury Regulation Section
1.414(l)-1(m).

(b)    Compensation. Seller shall pay to the Continuing Employees promptly
following the Closing Date all wages and salaries (except accrued bonuses and
vacation pay to the extent reflected in the Closing Working Capital Statement)
for all periods up to the Closing Date, shall pay all payroll taxes with respect
to all amounts due to such employees for all periods up to the Closing Date and
shall provide benefits under the Seller Pension Plans for such employees up to
the Closing Date in accordance with the terms of such plans and Seller’s
established policies and procedures.

(c)     Severance Plan. Seller shall be responsible for any severance benefits
or other liabilities incurred pursuant to any severance plan of Seller or any
affiliated company that may arise with respect to, or as a result of the
severance of the employment of the Continuing Employees with Seller or any such
affiliated company in connection with the Closing.

 

phx-srv01\1468313v05

19

 



 

 

(d) Post-Closing Benefit Plans. Effective as of the date of Closing, Purchaser
will become a successor employer to the medical and dental plan, that is part of
the Fort Wayne Pools, Inc. Health & Welfare Plan, provided that Seller’s
reinsurance contract with Trustmark Insurance Company is assigned or transferred
to Purchaser. If the Purchaser becomes a successor employer to such medical and
dental plan, it will assume the continuation health (COBRA) responsibilities of
the Seller. If Seller's medical and dental plan cannot be continued for the
reason stated above, Continuing Employees will receive credit, for purposes of
deductibles and co-payments under Purchaser's medical plan, for amounts paid or
payable by reason of claims incurred under Seller's plan during the calendar
year in which the Closing occurs. Seller shall retain responsibility for all
costs of coverage and all amounts payable by reason of claims incurred on or
prior to the Closing Date not otherwise accrued and accounted for in the Closing
Working Capital Statement. Effective as of the date of Closing, Purchaser shall
become a successor employer to the Fort Wayne Pools, Inc. Section 125 plan,
including the healthcare and dependent care reimbursement benefits. If any
benefit plan is not continued by the Purchaser, the Continuing Employees will be
eligible for coverage under the employee benefit plans then made available to
similarly situated employees of Purchaser, subject to the terms and conditions
of such benefit plans, effective as of the date of Closing or the day after the
Closing Date. Nothing herein shall prevent Purchaser from terminating the
employment of any such employee or modifying or terminating any such plans.

8.7    Hart-Scott Rodino. Each of the parties hereto shall furnish to the others
such information and assistance as any other party may reasonably request in
connection with the preparation of any Notification and Report Forms under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (“HSR Act”),
including any filings or submissions and provide the others with copies of all
correspondence, filings or communications (or memoranda setting forth the
substance thereof) between such party or any of its representatives, on the one
hand, and any Governmental Authority or members of their respective staffs, on
the other hands, with respect to this Agreement and the transactions
contemplated hereby.

8.8

Post-Closing Cooperation.

(a)     Purchaser and Seller shall cooperate with each other, and shall cause
their officers, employees, agents, auditors and representatives to cooperate
with each other, after the Closing to ensure the orderly transition of the
Business from Seller to Purchaser and to minimize any disruption to the Business
and the other respective businesses of Seller and Purchaser that might result
from the transactions contemplated hereby. Seller shall allow Purchaser to use
its computer system for operation of the Business for up to six months after the
Closing Date and during such time, agrees to provide Purchaser with all
necessary and reasonable technical support and assistance in the normal course
of business so that the Business’ computer system shall operate consistent with
past practices. Seller shall also cooperate and use its best efforts to assist
in the transition of Seller’s computer system to Purchaser’s computer system. To
the extent that Seller is requested to provide any additional assistance beyond
that described above, Purchaser shall reimburse Seller for Seller’s reasonable
and documented costs incurred in providing such additional assistance.

(b)    After the Closing, upon reasonable written notice, Purchaser and Seller
shall furnish or cause to be furnished to each other, as promptly as
practicable, such information and assistance (to the extent within the control
of such party) relating to the Acquired Assets (including, access to books and
records) as is reasonably necessary for the filing of all Returns, and making of
any election related to Taxes, the preparation for any audit by any taxing
authority, and the prosecution or defense of any claim, suit or proceeding
related to any Return. Seller and Purchaser shall cooperate with each other in
the conduct of any audit or other proceeding relating to Taxes involving the
Business.

Article 9

DEFINITIONS

9.1    Certain Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, each of
the following terms shall have the meanings set forth below:

“Acquisition” means the purchase and sale of the Acquired Assets and the
assumption of the Assumed Liabilities.

 

phx-srv01\1468313v05

20

 



 

 

An “Affiliate” means, with respect to any natural person, corporation,
partnership, limited liability company, trust and any other entity or
organization of any kind (“Person”), any other Person that, directly or
indirectly, through one or more intermediaries, controls, has the right to
control (in fact or by agreement), is controlled by, or is under control with,
such Person.

“Benefit Plans” means all “employee welfare benefit plans” or “employee pension
benefit plans” as those terms are respectively defined in sections 3(1) and 3(2)
of ERISA, and all retirement or deferred compensation plans, incentive
compensation plans, stock plans, vacation pay, severance pay, bonus or other
benefit arrangements, insurance or hospitalization programs, life insurance,
disability, or any fringe benefit arrangements which do not constitute “employee
benefit plans” (as defined in section 3(3) of ERISA) covering any employee.

The “Business” means Seller’s manufacturing business, which is engaged in the
manufacture of swimming pool components and accessories, including inground
liners, above ground liners, polymer walls and braces, polymer steps, steel pool
panels and braces, and fiberglass steps.

“COBRA” means Sections 601 et seq. of ERISA, Section 4980B(f) of the Code and
applicable Department of Labor and Internal Revenue Service pronouncements,
including treasury regulations, notices, rulings, procedures and opinions.

The “Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Agreements” means the Conveyance Documents and the License
Agreement.

“Employee Plan” means (a) a plan or arrangement as defined in Section 3(3) of
ERISA that (i) is maintained, administered or contributed to by the Business,
the Seller or any ERISA Affiliate or (ii) covers any employee or former employee
of the Business, the Seller or any ERISA Affiliate, and (b) a plan or
arrangement as defined in Section 3(37) and Section 4001(a)(3) of ERISA that
covers, or covered at any time during the five year period prior to the Closing
Date, any employee or former employee of the Business, the Seller or any ERISA
Affiliate.

“Environmental Laws” means all federal, state and local laws, statutes,
ordinances, regulations, rules of common or civil law now in effect, and in each
case as amended, and any judicial for administrative order, consent decree or
judgment relating to the regulation and protection of human health, safety, the
environment and natural resources (including, without limitation, ambient air,
surface water, groundwater, wetlands, land, surface or subsurface strata, and
wildlife, aquatic species and vegetation), including, without limitation, laws
and regulations relating to emissions, discharges, disposal, releases or
threatened releases of Hazardous Materials or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excess Inventory” means the amount of any item or SKU of Inventory (other than
items or SKUs that were first offered for sale by Seller or Purchaser during its
respective most recent fiscal year) on hand at Closing that exceeds the amount
sold by both Seller and Purchaser and its Affiliates during the 12 months prior
to Closing.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Governmental Entity” means any U.S. or foreign court or tribunal in any
jurisdiction or any U.S. or foreign public, governmental or regulatory body,
agency, department commission, board, bureau or other authority or
instrumentality.

“Hazardous Materials” means, collectively, (a) any petroleum or petroleum
products, flammable explosives, radioactive materials, asbestos in any form that
is or could become friable, lead paint, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing levels
of polychlorinated biphenyls, and radon gas; (b) any chemicals, materials,
substances or wastes which are now or hereafter become defined as or included in
the definition of “hazardous substances,” “hazardous wastes,” “pollutants,”
“contaminants,” “toxic chemical,” “hazardous chemical,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material, substance,
or waste, exposure to which is prohibited, limited or regulated by any
governmental or regulatory authority.

 

phx-srv01\1468313v05

21

 



 

 

“Indebtedness” means all obligations of the Business (whether for principal,
interest, premium, fees or otherwise) for or arising under (i) all indebtedness
for borrowed money (including all notes payable and all obligations evidenced by
bonds, debentures, notes or other similar instruments), (ii) unpaid
reimbursement obligations arising in connection with guaranties, or (iii) any
lease obligation that would be required to be capitalized in accordance with
GAAP.

A “Lien” means, with respect to any asset of Seller, any title defect, lien,
mortgage, easement, pledge, charge, transfer restriction, right of first
refusal, preemptive right, option, claim, security interest, right of others or
other encumbrance of any nature whatsoever, other than restrictions imposed by
federal or state securities laws.

A “Material Adverse Effect” means a material adverse effect on the results of
operations or financial condition of the Business, or any material limitation on
the ability of the Seller, on the one hand, or Purchaser, on the other hand, to
consummate the Acquisition; provided that, the parties agree that only those
acts, events or occurrences that result, or are reasonably likely to result,
individually or in the aggregate, in a quantifiable loss, cost or expense that
equals or exceeds $100,000 shall be deemed to constitute a Material Adverse
Effect.

A “Permitted Lien” means (i) Liens consisting of zoning or planning
restrictions, easements, permits and other restrictions or limitations on the
use of real property that in the aggregate do not materially detract from the
value or interfere with the use of such real property or materially impair the
marketability thereof, (ii) Liens for current taxes or assessments on property
that are accrued but not yet payable, and (iii) mechanic's, materialman's and
other liens for goods and services incorporated into or provided with respect to
the property encumbered thereby arising by operation of law in the ordinary
course of business, provided that the obligations secured by such Liens (A) are
not more than 30 days past due, (B) are fully reflected in the Financial
Statements or the Closing Working Capital Statement and (C) do not materially
interfere with the use or enjoyment of any of the Business’ properties or assets
and do not materially impair the marketability thereof.

“Returns” means all returns, declarations, reports, statements and other
documents required to be filed in respect of Taxes, and any claims for refunds
of Taxes, including any amendments or supplements to any of the foregoing. The
term “Return” further means any one of the foregoing.

“Taxes” means all federal, state, local and other taxes including, without
limitation, income taxes, estimated taxes, alternative minimum taxes, excise
taxes, sales taxes, use taxes, value added taxes, gross receipts taxes, capital
stock taxes, franchise taxes, employment and payroll related taxes, withholding
taxes, property taxes, whether measured in whole or in part by net income, and
all deficiencies, or other additions to tax, interest, fines and penalties.

“Working Capital” means the excess, if any, of (i) Seller’s current assets,
including accounts receivable, inventory, prepaid expenses and deposits (but
excluding deferred or other income tax assets), included in the Acquired Assets,
and (ii) Seller’s current liabilities, including accounts payable and accrued
expenses (but excluding payables, provisions or reserves for income Taxes),
assumed by Purchaser hereunder, in each case calculated in accordance with GAAP.

Article 10

MISCELLANEOUS

10.1  Exhibits and Schedules. The exhibits and Schedules referred to herein are
attached hereto and incorporated herein by this reference. Disclosure of a
specific item in any one Schedule shall be deemed restricted only to the Section
to which such disclosure specifically relates except where (i) there is an
explicit cross-reference to another Schedule, and (ii) Purchaser could
reasonably be expected to ascertain the scope of the modification to a
representation intended by such cross-reference.

10.2  Expenses. Except as otherwise provided in this Agreement, each party
hereto shall pay its own expenses incidental to the preparation of this
Agreement, the carrying out of the provisions of this Agreement and the
consummation of the transactions contemplated hereby.

10.3  Entire Agreement; Amendment. This Agreement sets forth the entire
understanding of the parties hereto with respect to the transactions
contemplated hereby. Any and all previous agreements and understandings

 

phx-srv01\1468313v05

22

 



 

between or among the parties regarding the subject matter hereof, whether
written or oral, are superseded by this Agreement. Other than the
representations and warranties set forth herein, no additional or other
representation or warranties shall be applicable to the transactions
contemplated by this Agreement. This Agreement shall not be amended or modified
except by written instrument duly executed by each of the parties hereto.

10.4  Assignment and Binding Effect. This Agreement may not be assigned by any
party hereto without the prior written consent of the other party, provided,
however, that nothing herein shall prohibit the assignment of Purchaser’s rights
and obligations to any direct or indirect subsidiary or prohibit the assignment
of Purchaser’s rights (but not obligations) to any lender.. Subject to the
foregoing, all of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the successors and
assigns of Seller and Purchaser.

10.5  Waiver. Any term or provision of this Agreement may be waived at any time
by the party entitled to the benefit thereof by a written instrument duly
executed by such party.

10.6  Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given only upon of delivery by: (a) personal delivery to the
designated individual; (b) certified or registered mail, postage prepaid, return
receipt requested; (c) a nationally recognized overnight courier service with
confirmation of receipt; or (d) facsimile transmission with confirmation of
receipt. All such notices must be addressed as follows or such other address as
to which any party hereto may have notified the other in writing:

If to Seller, to:

SCP Pool Corporation

109 Northpark Boulevard, 4th Floor

Covington, Louisiana 70433-5001

Attention: President

Facsimile: 985-801-8105

With a copy to:

SCP Pool Corporation

109 Northpark Boulevard, 4th Floor

Covington, Louisiana 70433-5001

Attention: General Counsel

Facsimile: 985-801-8269

If to Purchaser, to:

Latham Acquisition Corp.

c/o Brockway Moran & Partners, Inc.

225 N.E. Mizner Boulevard, 7th Floor

Boca Raton, Florida 33432

Attention: Peter Klein

Facsimile: (561) 750-2001

With a copy to:

Greenberg Traurig, LLP

 

phx-srv01\1468313v05

23

 



 

 

2375 E. Camelback Road, Suite 700

Phoenix, Arizona 85016

Attention: Bruce Macdonough

Facsimile: (602)445-8618

10.7  Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the internal laws and not the choice of law rules of
the State of Indiana.

10.8  No Benefit to Others. The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the parties
hereto and, in the case of Article 7 hereof, the other Indemnified Persons, and
their heirs, executors, administrators, legal representatives, successors and
assigns, and they shall not be construed as conferring any rights on any other
persons.

10.9  Schedules and Exhibits. All Schedules and Exhibits referred to herein are
intended to be and hereby are specifically made a part of this Agreement.

10.10               Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by reason of any
rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any adverse manner to either party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible, and in any case such term or provision shall
be deemed amended to the extent necessary to make it no longer invalid, illegal
or unenforceable.

10.11               Counterparts. This Agreement may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed to be
an original and all of which counterparts taken together shall constitute but
one and the same instrument.

[signature page follows]

 

phx-srv01\1468313v05

24

 



EXECUTION VERSION

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first written.

SCP POOL CORPORATION

By:

/s/ Manuel J. Perez de la Mesa

Name:

Manuel J. Perez de la Mesa

 

Title:

President

 

FORT WAYNE POOLS, INC.

By:

/s/ Manuel J. Perez de la Mesa

Name:

Manuel J. Perez de la Mesa

 

Title:

President

 

LATHAM ACQUISITION CORP.

By:

/s/ Mark A. Eidemueller

Name:

Mark A. Eidemueller

 

Title:

Vice President

 

 

 

phx-srv01\1468313v05

 

 

 